Appeal by the defendant from a judgment of the Supreme Court, Kings County, rendered May 13, 1977, convicting him of murder in the second degree, manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although certain statements made by the prosecutor were excessive and improper a reversal is not warranted on this record. The evidence of the defendant’s guilt is overwhelming, and it is clear beyond a reasonable doubt that any error resulting from the prosecutor’s comments did not contribute to the defendant’s conviction (see People v Almestica, 42 NY2d 222, 224; People v Crimmins, 36 NY2d 230). Hopkins, J. P., O’Connor and Cohalan, JJ., concur.